
	
		III
		111th CONGRESS
		2d Session
		S. RES. 587
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Burr (for himself
			 and Mr. Burris) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 22, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating August 26, 2010, as
		  Montford Point Marines Day. 
	
	
		Whereas, on June 25, 1941, President Franklin D. Roosevelt
			 issued Executive Order 8802, which established the fair employment practices
			 that began to erase discrimination in the Armed Forces;
		Whereas in 1942, President Franklin D. Roosevelt issued a
			 Presidential Directive that integrated the United States Marine Corps;
		Whereas approximately 20,000 African-American Marines
			 received basic training at Montford Point in the State of North Carolina
			 between 1942 and 1949;
		Whereas the African-American Marines trained at Montford
			 Point became known as the Montford Point Marines;
		Whereas the African-American volunteers who enlisted in
			 the United States Marine Corps during World War II—
			(1)joined the United
			 States Marine Corps to demonstrate their commitment to the United States,
			 despite the practice of segregation;
			(2)served the United
			 States in a most honorable fashion;
			(3)defied
			 unwarranted stereotypes; and
			(4)achieved
			 distinction through brave and honorable service;
			Whereas, during World War II, African-American Marine
			 Corps units fought and served in the Pacific theatre, participating in the
			 liberation of the Ellice Islands, the Eniwetok Atoll, the Marshall Islands, the
			 Kwajalein Atoll, Iwo Jima, Peleliu, the Marianas Islands, Saipan, Tinian, Guam,
			 and Okinawa;
		Whereas Robert Sherrod, a correspondent for Time magazine
			 in the central Pacific during World War II, wrote that the African-American
			 Marines that entered combat for the first time in Saipan were worthy of a 4.0
			 combat performance rating, the highest performance rating given by the
			 Navy;
		Whereas the heroism, commitment, and valor demonstrated by
			 the Montford Point Marines—
			(1)changed the
			 negative attitudes of the military leadership toward African-Americans;
			 and
			(2)inspired the
			 untiring service of future generations of African-Americans in the United
			 States Marine Corps;
			Whereas in July 1948, President Harry S. Truman issued
			 Executive Order 9981, which ended segregation in the military;
		Whereas in September 1949, the Montford Marine Camp was
			 deactivated, ending 7 years of segregation in the Marine Corps;
		Whereas in September 1965, over 400 former and active duty
			 Marines met in Philadelphia, Pennsylvania at a reunion to honor the Montford
			 Point Marines, leading to the establishment of the Montford Point Marine
			 Association;
		Whereas 2010 marks the 45th anniversary of the
			 establishment of the Montford Point Marine Association; and
		Whereas the sacrifices, dedication to country, and
			 perseverance of the African-American Marines trained at Montford Point Camp are
			 duly honored and should never be forgotten: Now, therefore be it
		
	
		That the Senate—
			(1)designates August
			 26, 2010, as Montford Point Marines Day;
			(2)honors the 68th
			 anniversary of the first day African-American recruits began training at
			 Montford Point;
			(3)recognizes the
			 work of the members of the Montford Point Marine Association—
				(A)in honoring the
			 legacy and history of the United States Marine Corps; and
				(B)in ensuring that
			 the sense of duty shared by the Montford Point Marines is passed along to
			 future generations;
				(4)recognizes
			 that—
				(A)the example set
			 by the Montford Point Marines who served during World War II helped to shape
			 the United States Marine Corps; and
				(B)the United States
			 Marine Corps provides an excellent opportunity for the advancement for persons
			 of all races; and
				(5)expresses the
			 gratitude of the Senate to the Montford Point Marines for fighting for the
			 freedom of the United States and the liberation of people of the Pacific,
			 despite the practices of segregation and discrimination.
			
